FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RITA CAMACHO, on behalf of              
herself and all others similarly
                                            No. 07-15297
situated,
                 Plaintiff-Appellant,         D.C. No.
                  v.                       CV-04-00478-
                                             CRB/MEJ
BRIDGEPORT FINANCIAL, INC.; RAY
                                             OPINION
LEWIS; CHRISTINA HARBRIDGE,
              Defendants-Appellees.
                                        
        Appeal from the United States District Court
          for the Northern District of California
        Charles R. Breyer, District Judge, Presiding

                 Argued and Submitted
        March 13, 2008—San Francisco, California

                     Filed April 22, 2008

      Before: Stephen Reinhardt, Melvin Brunetti, and
            Raymond C. Fisher, Circuit Judges.

                 Opinion by Judge Brunetti




                             4239
4242           CAMACHO v. BRIDGEPORT FINANCIAL


                          COUNSEL

Richard M. Pearl, Law Offices of Richard M. Pearl, Berkeley,
California; O. Randolph Bragg, Horwitz, Horwitz & Asso-
ciates, Chicago, Illinois; Irving L. Berg, The Berg Law
Group, Corte Madera, California; and Richard J. Rubin, Santa
Fe, New Mexico, for the plaintiff-appellant.

Mark E. Ellis and June D. Coleman, Ellis, Coleman, Poirier,
La Voie & Steinheimer, LLP, Sacramento, California, for the
defendants-appellees.


                          OPINION

BRUNETTI, Circuit Judge:

   Rita Camacho (Camacho) appeals the district court’s order
awarding her $77,069.36 in merits fees, costs, and fees-on-
fees. The district court determined Camacho’s award by mul-
tiplying the number of hours worked by each of her three
attorneys by an hourly rate of $200, by compensating Cama-
cho for costs, and by awarding Camacho a “flat award” of
$500. We have jurisdiction under 28 U.S.C. § 1291, and we
vacate and remand.

I.   Facts and Proceedings Below

  In the underlying action, Camacho, a debtor, sued Bridge-
port Financial, Inc. (Bridgeport Financial), a debt collector, in
                CAMACHO v. BRIDGEPORT FINANCIAL               4243
a putative class action alleging violations of the Fair Debt
Collection Practices Act (FDCPA), 15 U.S.C. §§ 1692g,
1692e. Camacho alleged that Bridgeport Financial misrepre-
sented the rights of consumers in its initial collection letter by
requiring her to dispute her debt in writing. Bridgeport Finan-
cial filed a motion to dismiss, arguing that section 1692g(a)(3)
implicitly requires disputes to be made in writing. The district
court denied Bridgeport Financial’s motion to dismiss, certi-
fied the issue for interlocutory appeal, and we affirmed in a
published opinion. See 430 F.3d 1078, 1082-83 (9th Cir.
2005). We held that the district court correctly denied Bridge-
port Financial’s motion to dismiss because there is no writing
requirement implicit in section 1692g(a)(3), and that Bridge-
port Financial violated that section insofar as it stated that dis-
putes must be made in writing. Id. at 1082.

   On remand, the litigation focused on class certification,
Bridgeport Financial’s net worth, and the class remedy. After
the district court approved a statewide class, consisting of
more than 7,000 members, the parties settled. Pursuant to the
parties’ Class Action Settlement Agreement, the court ordered
Bridgeport Financial to pay a cy pres award of $341.50 to
Legal Services of Northern California for use in consumer
education or representation, and $1,000 in actual and statutory
damages to Camacho. Bridgeport Financial also agreed to pay
reasonable and necessary attorneys’ fees and costs, to be
determined by the court absent an agreement by the parties.
The parties did not reach an agreement and Camacho filed her
Motion for an Award of Costs and Attorney Fees.

  During the course of this litigation, three attorneys repre-
sented Camacho, Irving L. Berg (Berg), O. Randolph Bragg
(Bragg), and Richard J. Rubin (Rubin). Berg and Bragg repre-
sented Camacho during proceedings in the district court, and
Camacho retained Rubin to handle the interlocutory appeal.

   In her motion, Camacho sought to recover fees and costs
totaling $167,434.36. This total included $56,142.50 (132.1
4244           CAMACHO v. BRIDGEPORT FINANCIAL
hours x $425/hour) in fees and $192.41 in costs for Berg;
$72,772.50 (156.5 hours x $465/hour) in fees and $5,823.71
in costs for Bragg; $1,495.00 (13 hours x $115/hour) in fees
for Bragg’s law clerk/associate; $115.00 (1 hour x $115/hour)
for the services of Bragg’s paralegal; and $30,100.00 (60.2
hours x $500/hour) in fees and $793.24 in costs for Rubin.
Included in the attorneys’ requests were hours spent pursuing
fees. Berg, Bragg, and Rubin each provided a declaration sup-
porting their respective fee/costs requests, and Camacho also
filed declarations from two additional attorneys in support of
her motion. Bridgeport Financial filed an opposition to Cama-
cho’s motion which included numerous exhibits and declara-
tions from two more attorneys.

   Camacho also explained in her motion that her attorneys
would submit a supplemental declaration detailing additional
time and costs expended. Bragg ultimately did so, filing a
supplemental declaration wherein he sought an additional
$12,373.00: $7,533.00 (16.2 hours x $465/hour) in fees for his
services, and $4,840.00 (24.2 hours x $200/hour) in fees for
his law clerk/associate’s services. Although Bridgeport Finan-
cial objected to portions of Camacho’s three attorneys’ decla-
rations, and objected to the two additional attorneys’
declarations and Bragg’s supplemental declaration in their
entirety, the district court never ruled on these objections and
Bridgeport Financial never requested a ruling.

   In its Second Amended Order, the district court noted that
Camacho sought to recover $6,809.36 in litigation expenses
and $160,625.00 in fees. This total reflects the amount
requested in Camacho’s initial motion, but does not account
for the amount requested in Bragg’s supplemental declaration.
The court went on to explain that:

    Here, the Court is satisfied that the number of hours
    spent upon this case by [Camacho’s] three attorneys
    . . . is reasonable. The attorneys spent their time on
    motions brought by [Bridgeport Financial] and
              CAMACHO v. BRIDGEPORT FINANCIAL               4245
    defending the case against an appeal brought by
    [Bridgeport Financial]. While the Court acknowl-
    edges that [Camacho’s] three attorneys were already
    exceedingly well-versed on the narrow legal ques-
    tion presented in the case, the Court nonetheless
    finds that the hours spent on the matter were reason-
    able. The Court holds, however, that it would be
    unreasonable on the facts of this case to award the
    full amount requested by these attorneys. Rather than
    awarding the full hourly rate suggested by [Cama-
    cho], the Court finds, in rough accord with numerous
    other courts that have considered the issue in pub-
    lished and unpublished opinions, that a reasonable
    rate for fees for an action brought for the violation
    of a mandatory provision of the FDCPA is $200.00
    per hour.

(Footnote omitted.) Therefore, the court awarded Berg
$26,420.00 (132.1 hours x $200/hour), Bragg $31,300.00
(156.5 hours x $200/hour), and Rubin $12,040.00 (60.2 hours
x $200) in fees. The court also awarded Berg $192.41, Bragg
$5,823.71, and Rubin $793.24, their requested costs. The
court then held that the fees submitted by Bragg on behalf of
his law clerk/associate ($1,495.00) and paralegal ($115.00)
were reasonable, but did not account for these amounts in its
ultimate award. To this point, the court awarded Camacho
$6,809.36 in costs, and $69,760.00 in fees.

   Finally, the court found that while Camacho indicated an
intent to seek a supplemental award of costs, expenses, and
fees, a substantial award of fees-on-fees would be inappropri-
ate in this case. The court explained that:

    Here, [Camacho’s] counsel regularly represent liti-
    gants in FDCPA cases, and they are therefore experi-
    enced with the law governing awards of attorneys’
    fees and the process for recouping them. Indeed, as
    [Bridgeport Financial] points out, the materials sub-
4246             CAMACHO v. BRIDGEPORT FINANCIAL
       mitted by [Camacho’s] attorneys in support of the
       motion for costs and attorneys’ fees in this case are
       virtually identical to the materials that these attor-
       neys have submitted in other cases.

The court concluded that “[w]here . . . the attorneys seeking
fees support their motion with materials that are substantially
unchanged from those filed by them in numerous other cases
. . . it would be inappropriate to award fees on fees on an
hourly basis,” and instead, the court awarded a “flat award”
of $500. In the end, the district court awarded Camacho a
total of $77,069.36 in fees and costs ($69,760.00 in fees,
$6,809.36 in costs, and a $500 “flat award”). Camacho
appealed.

II.    Standard of Review

   “We review the factual determinations underlying an award
of attorneys’ fees for clear error and the legal premises a dis-
trict court uses to determine an award de novo.” Ferland v.
Conrad Credit Corp., 244 F.3d 1145, 1147-48 (9th Cir. 2001)
(per curiam) (citations omitted). “If we conclude that the dis-
trict court applied the proper legal principles and did not
clearly err in any factual determination, then we review the
award of attorneys’ fees for an abuse of discretion.” Id. at
1148.

III.    Discussion

   [1] “Generally, litigants in the United States pay their own
attorneys’ fees, regardless of the outcome of the proceedings.”
Stanton v. Boeing Co., 327 F.3d 938, 965 (9th Cir. 2003).
However, “[i]n order to encourage private enforcement of the
law . . . Congress has legislated that in certain cases prevailing
parties may recover their attorneys’ fees from the opposing
side. When a statute provides for such fees, it is termed a ‘fee
shifting’ statute.” Id. The FDCPA is one such statute, provid-
ing that any debt collector who fails to comply with its provi-
               CAMACHO v. BRIDGEPORT FINANCIAL              4247
sions is liable “in the case of any successful action . . . [for]
the costs of the action, together with a reasonable attorney’s
fee as determined by the court.” 15 U.S.C. § 1692k(a)(3). The
FDCPA’s statutory language makes an award of fees manda-
tory. Tolentino v. Friedman, 46 F.3d 645, 651 (7th Cir. 1995).
“The reason for mandatory fees is that congress chose a ‘pri-
vate attorney general’ approach to assume enforcement of the
FDCPA.” Id.; see also Graziano v. Harrison, 950 F.2d 107,
113 (3d Cir. 1991) (noting that the FDCPA “mandates an
award of attorney’s fees as a means of fulfilling Congress’s
intent that the Act should be enforced by debtors acting as pri-
vate attorneys general”). Here, pursuant to the Settlement
Agreement, Bridgeport Financial agreed to pay reasonable
and necessary attorneys’ fees and costs.

    [2] “District courts must calculate awards for attorneys’
fees using the ‘lodestar’ method,” Ferland, 244 F.3d at 1149
n.4, and the amount of that fee must be determined on the
facts of each case, Hensley v. Eckerhart, 461 U.S. 424, 429
(1983). “The ‘lodestar’ is calculated by multiplying the num-
ber of hours the prevailing party reasonably expended on the
litigation by a reasonable hourly rate.” Ferland, 244 F.3d at
1149 n.4 (citation and internal quotation marks omitted). “Al-
though in most cases, the lodestar figure is presumptively a
reasonable fee award, the district court may, if circumstances
warrant, adjust the lodestar to account for other factors which
are not subsumed within it.” Id.

   Here, the district court first found that Camacho’s three
attorneys spent a reasonable number of hours on this case,
specifically noting that they spent their time on motions
brought by the defendant and successfully defending against
an interlocutory appeal. The court made this finding after rec-
ognizing that the attorneys were exceedingly well-versed on
the narrow legal question presented. Bridgeport Financial
does not challenge this reasonableness finding.

  The district court then decided that $200 was a reasonable
hourly rate for the attorneys’ services, holding that on the
4248           CAMACHO v. BRIDGEPORT FINANCIAL
facts of this case it would be unreasonable to compensate
Camacho’s three attorneys at their requested hourly rates of
$425, $465, and $500. The court did not specifically identify
which facts made the attorneys’ requested hourly rates unrea-
sonable. Instead, in a single footnote, the court cited eleven
cases to support its finding that $200 was in “rough accord”
with numerous other courts—all but one located in other
communities—that had considered the issue in published and
unpublished opinions.

   We acknowledge that the “district court has a great deal of
discretion in determining the reasonableness of the fee,” and
that, as a general rule, we defer to its determination. Gates v.
Deukmejian, 987 F.2d 1392, 1398 (9th Cir. 1992). This dis-
cretion is “appropriate in view of the district court’s superior
understanding of the litigation and the desirability of avoiding
frequent appellate review of what essentially are factual mat-
ters.” Hensley, 461 U.S. at 437. Here, however, the district
court erred by not identifying the relevant community, and by
not explaining what was the prevailing hourly rate in that
community for similar services by lawyers of reasonably
comparable skill, experience and reputation, as well as by
awarding a “flat award” of $500 for fees-on-fees.

  A.   Relevant community

   [3] Camacho argues that the district court applied the
wrong legal standard when determining a reasonable hourly
rate because it did not consider rates in the relevant commu-
nity. Generally, when determining a reasonable hourly rate,
the relevant community is the forum in which the district
court sits. Barjon v. Dalton, 132 F.3d 496, 500 (9th Cir.
1997). “[R]ates outside the forum may be used if local coun-
sel was unavailable, either because they are unwilling or
unable to perform because they lack the degree of experience,
expertise, or specialization required to handle properly the
case.” Id. (citation and internal quotation marks omitted). Nei-
ther party contends that an exception to the general rule
               CAMACHO v. BRIDGEPORT FINANCIAL              4249
applies in this case; therefore, the relevant community is the
Northern District of California (the Northern District).

   [4] Bridgeport Financial argues that the district court “ex-
pressly stated [that its] decision was based on the facts of the
case,” and so implicitly identified the Northern District as the
relevant legal community. There is no indication in the record
that the district court actually did so. We review the adequacy
of the district court’s own articulated reasoning, not the after-
the-fact rationalizations offered by counsel. The district court
cited eleven cases in its order, ten of which were decided out-
side the Northern District. So far as we can tell, the court
relied almost exclusively on cases decided in the Southern
District of Ohio, the District of Oregon, the Eastern District
of New York, the Bankruptcy Court of the Southern District
of Florida, and the Southern District of New York, none of
which is the relevant community for determining Camacho’s
fee award. While the court’s order includes one case from the
Northern District, there is no indication that the court consid-
ered this case to be any more relevant to its analysis than the
ten cases from outside the relevant community. We also note
that the district court made no mention of a case decided in
the Northern District, and cited by Bragg in his declaration,
awarding Bragg fees at an hourly rate of $435. See Defen-
baugh v. JBC & Assocs., Inc., No. C-03-0651 JCS, 2004 WL
1874978, at *7 (N.D. Cal. Aug. 10, 2004), aff’d by unpub-
lished mem., No. 04-16866, 2006 U.S. App. LEXIS 19930
(9th Cir. Aug. 3, 2006).

  [5] Therefore, we remand for the district court to make a
determination of the reasonable hourly rate on the basis of the
prevailing rates in the Northern District, or a community
shown to be comparable to the Northern District.

  B.   Prevailing market rate

   [6] While “[w]e . . . recognize that determining an appro-
priate ‘market rate’ for the services of a lawyer is inherently
4250           CAMACHO v. BRIDGEPORT FINANCIAL
difficult,” Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984), the
established standard when determining a reasonable hourly
rate is the “rate prevailing in the community for similar work
performed by attorneys of comparable skill, experience, and
reputation.” Barjon, 132 F.3d at 502 (internal quotation marks
omitted). Here, the district court failed to assess or determine
the prevailing hourly rate in the Northern District for the work
performed by Camacho’s attorneys.

   “To inform and assist the court in the exercise of its discre-
tion, the burden is on the fee applicant to produce satisfactory
evidence—in addition to the attorney’s own affidavits—that
the requested rates are in line with those prevailing in the
community for similar services by lawyers of reasonably
comparable skill, experience and reputation.” Blum, 465 U.S.
at 895 n.11. As we have noted, “[a]ffidavits of the plaintiffs’
attorney[s] and other attorneys regarding prevailing fees in the
community, and rate determinations in other cases . . . are sat-
isfactory evidence of the prevailing market rate.” United
Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d 403,
407 (9th Cir. 1990).

   Here, in addition to filing declarations from her three attor-
neys, Camacho also submitted declarations from two other
attorneys. One of these attorneys declared that Berg, Bragg,
and Rubin’s requested rates of $425, $465, and $500 were
within the range of prevailing market rates for attorneys with
similar experience and abilities in the Northern District. Simi-
larly, the second attorney declared that the hourly rates
charged by Camacho’s three attorneys were consistent with,
if not slightly lower than, the prevailing market rates for attor-
neys with comparable skill, qualifications, experience, and
reputations.

   However, declarations filed by the fee applicant do not con-
clusively establish the prevailing market rate. “The party
opposing the fee application has a burden of rebuttal that
requires submission of evidence to the district court challeng-
               CAMACHO v. BRIDGEPORT FINANCIAL              4251
ing the accuracy and reasonableness of the . . . facts asserted
by the prevailing party in its submitted affidavits.” Gates, 987
F.2d at 1397-98. In support of its opposition to Camacho’s
motion, Bridgeport Financial filed the declarations of two
attorneys from the law firm representing it in this case. One
attorney declared that the reasonable market rate for the ser-
vices provided by Camacho’s three attorneys was in the $200
to $250 range, or perhaps even less. The other attorney’s dec-
laration (which was made in another case), indicated that the
reasonable market rate for the services provided to the plain-
tiff in that case was in the $200 to $250 an hour range, or per-
haps even less.

   [7] However, when the district court held that it would be
unreasonable on the facts of this case to award the full hourly
rates requested by Camacho’s attorneys, the court did not
identify which facts led to this conclusion, nor did the court
indicate why an hourly rate of $200 was “in line with those
prevailing in the community for similar services by lawyers
of reasonably comparable skill, experience and reputation.”
Blum, 465 U.S. at 895 n.11. The district court did not discuss
the declarations filed by either party, nor did the court distin-
guish between Camacho’s three attorneys, though they each
sought different hourly rates. We recognize that cases decided
in the Northern District offer a wide spectrum of reasonable
hourly rates, even for work performed by the same attorney.
Compare Defenbaugh, 2004 WL 1874978, at *7 ($435 a rea-
sonable hourly rate for Bragg’s services), with Johnson v.
Credit Int’l, Inc., No. C-03-100 SC, 2005 WL 2401890, at *4
(N.D. Cal. July 28, 2005) ($250 a reasonable hourly rate for
Bragg’s services), aff’d in part and vacated and remanded in
part by unpublished mem., 05-16696, 2007 WL 3332813, at
*2 (9th Cir. Nov. 8, 2007). In light of the above, we remand
to the district court with instructions to determine the proper
amount of fees applying the legal standard set forth above,
and specifically by determining the prevailing hourly rate in
the Northern District for work that is similar to that performed
4252           CAMACHO v. BRIDGEPORT FINANCIAL
in this case, by attorneys with the skill, experience and reputa-
tion comparable to that of Camacho’s attorneys.

   We also note that in determining the prevailing market rate
a district court abuses its discretion to the extent it relies on
cases decided years before the attorneys actually rendered
their services. Bell v. Clackamas County, 341 F.3d 858, 869
(9th Cir. 2003) (holding that it was an abuse of discretion to
apply market rates in effect more than two years before the
work was performed). Each of Camacho’s attorneys began
their services at different points in time, Berg in December
2003, Bragg in April 2004, and Rubin in January 2005. It is
clear, therefore, that on remand the district court should not
treat as dispositive the cases decided in 1998, 2000, and early
in 2001 when determining the prevailing market rate for any
of Camacho’s attorneys, as it did in its Second Amended
Order.

   Camacho also argues that the district court erred by relying
solely on FDCPA cases in determining the prevailing market
rate. Camacho is correct that “[i]n order to encourage able
counsel to undertake FDCPA cases, as congress intended, it
is necessary that counsel be awarded fees commensurate with
those which they could obtain by taking other types of cases.”
Tolentino, 46 F.3d at 652; see also Semar v. Platte Valley
Fed. Sav. & Loan Ass’n, 791 F.2d 699, 706 (9th Cir. 1986)
(explaining that reasonable hourly rate must be based on “cus-
tomary fees in cases of like difficulty”). The record contra-
dicts Camacho’s assertion, however, that the court considered
solely FDCPA cases, as the court included a trademark
infringement case in its eleven-case footnote. See Yahoo!, Inc.
v. Net Games, Inc., 329 F. Supp. 2d 1179 (N.D. Cal. 2004).
Again, however, the district court did not explain how this
non-FDCPA case factored into its determination of the pre-
vailing market rate, or whether the court limited its analysis
primarily to FDCPA cases. Therefore, we simply note that on
remand the district court should not restrict its analysis to
FDCPA cases, or assume, as it apparently did, that Camacho’s
               CAMACHO v. BRIDGEPORT FINANCIAL             4253
particular FDCPA case was like the typical “action brought
for the violation of a mandatory provision of the FDCPA” in
terms of the complexity and difficulty of her attorneys’ ser-
vices, particularly given their successful defense of Bridge-
port Financial’s interlocutory appeal.

  C.   Fees-on-fees

   [8] Camacho also argues that the district court abused its
discretion by awarding a “flat award” of $500 for fees-on-fees
rather than applying the lodestar method to determine a rea-
sonable fee. “In statutory fee cases, federal courts, including
our own, have uniformly held that time spent in establishing
the entitlement to and amount of the fee is compensable.” In
re Nucorp Energy, Inc., 764 F.2d 655, 659-660 (9th Cir.
1985). This is so because it would be inconsistent to dilute a
fees award by refusing to compensate attorneys for the time
they reasonably spent in establishing their rightful claim to
the fee. Id. at 660; Kinney v. Int’l Bhd. of Elec. Workers, 939
F.2d 690, 695 (9th Cir. 1991). However, “[a] request for attor-
ney’s fees should not result in a second major litigation,”
Hensley, 461 U.S. at 437; and “[f]or rather obvious practical
reasons we are loath to disturb a ruling by a district judge on
a request for second-round attorneys’ fees.” Muscare v.
Quinn, 680 F.2d 42, 44 (7th Cir. 1982).

   Here, the district court found that a substantial award of
fees-on-fees would be inappropriate because Camacho’s attor-
neys regularly represent litigants in FDCPA cases, they are
experienced with the law governing fees and the process for
recouping them, and the materials submitted in this case were
virtually identical to those submitted by the attorneys in other
cases. Therefore, the court concluded, it would be inappropri-
ate to award fees-on-fees on an hourly basis; and instead, the
court awarded a “flat award” of $500.

  Despite a district court’s discretion in determining the
amount of a fee award, it “must calculate awards for attor-
4254              CAMACHO v. BRIDGEPORT FINANCIAL
neys’ fees using the ‘lodestar’ method.” Ferland, 244 F.3d at
1149 n.4. While in most cases the lodestar figure is presump-
tively reasonable, “in rare cases, a district court may make
upward or downward adjustments to the presumptively rea-
sonable lodestar on the basis of those factors set out in Kerr
v. Screen Extras Guild, Inc., 526, F.2d 67, 69-70 (9th Cir.
1975), that have not been subsumed in the lodestar calcula-
tion.” Gates, 987 F.2d at 1402 (internal citations omitted).1

   [9] Here, however, rather than calculating the lodestar, the
district court concluded that “it would be inappropriate to
award fees on fees on an hourly basis” and awarded Camacho
a “flat award” of $500 without discussing, or even mention-
ing, Bragg’s supplemental declaration. The court offered no
authority to support its conclusion that the lodestar method
could be abandoned in favor of a “flat award,” Bridgeport
Financial does not cite any, and we have found none. Nor did
the district court articulate any reasons why the lodestar
method could not adequately account for its specific concerns
in this case.

   [10] Citing Ferland, Bridgeport Financial notes that a dis-
trict court may reduce attorneys’ fees by a percentage, so long
as the court sets forth clear and concise reasons for adopting
this approach. See Ferland, 244 F.3d at 1151 (explaining that
the district court must both “explain adequately the decision
to cut the lodestar hours . . . by the across-the-board method”
and “provide . . . some explanation for the precise reduction
chosen”); Gates, 987 F.2d at 1400 (recognizing that “percent-
ages indeed are acceptable, and perhaps necessary, tools for
district courts fashioning reasonable fee awards”). However,
  1
   The relevant factors include, for example, the preclusion of other
employment by the attorney due to acceptance of the case; time limitations
imposed by the client or the circumstances; the amount involved and the
results obtained; the “undesirability” of the case; the nature and length of
the professional relationship with the client; and awards in similar cases.
See Kerr, 526 F.2d at 70.
               CAMACHO v. BRIDGEPORT FINANCIAL               4255
the district court did not make a percentage reduction after
calculating the lodestar; instead, the district court abandoned
the lodestar method in favor of a $500 “flat award.” While we
recognize a district court’s discretion to adjust the presump-
tively reasonable lodestar figure, the fact remains that “[t]he
most useful starting point for determining the amount of a rea-
sonable fee is the number of hours reasonably expended on
the litigation multiplied by a reasonable hourly rate.” Hensley,
461 U.S. at 433. “This circuit requires a district court to calcu-
late an award of attorneys’ fees by first calculating the ‘lode-
star’ ” before departing from it. Caudle v. Bristow Optical
Co., Inc., 224 F.3d 1014, 1028 (9th Cir. 2000) (emphasis
added). Therefore, the district court erred by awarding a “flat
award,” and on remand the court should calculate the lodestar
to determine a presumptively reasonable fees-on-fees award
before assessing whether upward or downward adjustments
are warranted.

   Furthermore, while it is undisputed that Camacho’s initial
motion for costs and fees included time spent pursuing fees,
the district court failed to explain why it applied the lodestar
method (albeit with the errors identified above) to these fees-
on-fees requests, but refused to do so for any supplemental
requests. In the first part of its order, after acknowledging that
the attorneys were “already exceedingly well-versed on the
narrow legal question presented” the district court found all of
the attorneys’ hours in Camacho’s initial motion to be reason-
able and computed their fee awards accordingly. However, in
the second part of its order, the court changed course, aban-
doned the lodestar method, and awarded a $500 “flat award”
because the attorneys supported their motion with substan-
tially unchanged materials. The court offered no explanation
as to why it determined Camacho’s fees-on-fees award in part
using the lodestar method, and in part by awarding a $500
“flat award,” when the court’s concerns appear to focus on
hours included in Camacho’s initial application, which the
court found reasonable. This apparent internal inconsistency
4256            CAMACHO v. BRIDGEPORT FINANCIAL
is itself sufficient to remand for a redetermination of the fees-
on-fees award employing the proper legal standard.

   Finally, as far as we can tell, despite the court’s finding that
the $1,495.00 in fees requested by Camacho for Bragg’s law
clerk/associate’s work and the $115.00 requested for the ser-
vices rendered by Bragg’s paralegal were reasonable, the
court did not include these amounts in its final award. There-
fore, on remand if it concludes again that Camacho is not enti-
tled to fees for these services, the court shall explain the legal
basis for that conclusion.

  VACATED and REMANDED.